EXHIBIT (q)(16) POWER OF ATTORNEY Scott E. Eston and Harriett Tee Taggart, as Trustees of the following trusts, each a Massachusetts business trust (the Trust), do hereby severally constitute and appoint Thomas E. Faust Jr., Maureen A. Gemma, Barbara E. Campbell or Deidre E. Walsh, or any of them, to be true, sufficient and lawful attorneys, or attorney, to sign for each of us, in the name of each of us in the capacity indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of each of the respective Trusts listed below, in respect of shares of beneficial interest and other documents and papers relating thereto: Eaton Vance Growth Trust Eaton Vance National Municipal Opportunities Trust Eaton Vance Investment Trust Eaton Vance New York Municipal Bond Fund II Eaton Vance Managed Income Term Trust Eaton Vance New Jersey Municipal Bond Fund Eaton Vance Municipals Trust Eaton Vance New Jersey Municipal Income Trust Eaton Vance Municipals Trust II Eaton Vance New York Municipal Bond Fund Eaton Vance Mutual Funds Trust Eaton Vance New York Municipal Income Trust Eaton Vance Series Trust Eaton Vance Ohio Municipal Bond Fund Eaton Vance Series Trust II Eaton Vance Ohio Municipal Income Trust Eaton Vance Special Investment Trust Eaton Vance Pennsylvania Municipal Bond Fund Eaton Vance Variable Trust Eaton Vance Pennsylvania Municipal Income Trust Eaton Vance California Municipal Bond Fund Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance California Municipal Bond Fund II Eaton Vance Senior Floating-Rate Trust Eaton Vance California Municipal Income Trust Eaton Vance Senior Income Trust Eaton Vance Enhanced Equity Income Fund Eaton Vance Short Duration Diversified Income Fund Eaton Vance Enhanced Equity Income Fund II Eaton Vance Tax-Advantaged Bond and Option Strategies Fund Eaton Vance Floating-Rate Income Trust Eaton Vance Tax-Advantaged Dividend Income Fund Eaton Vance Limited Duration Income Fund Eaton Vance Tax-Advantaged Global Dividend Income Fund Eaton Vance Massachusetts Municipal Bond Fund Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund Eaton Vance Massachusetts Municipal Income Trust Eaton Vance Tax-Managed Buy-Write Income Fund Eaton Vance Michigan Municipal Bond Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Michigan Municipal Income Trust Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Municipal Bond Fund Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Eaton Vance Municipal Bond Fund II Eaton Vance Tax-Managed Global Diversified Equity Income Fund Eaton Vance Municipal Income Trust IN WITNESS WHEREOF We have hereunto set our hands on the date set opposite our respective signatures. Signature Title Date /s/ Scott E. Eston Trustee October 17, 2011 Scott E. Eston /s/ Harriett Tee Taggart Trustee October 17, 2011 Harriett Tee Taggart
